 
 
I 
111th CONGRESS
2d Session
H. R. 4839 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2010 
Mr. Davis of Illinois (for himself, Mr. Roskam, and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income contributions to the capital of a partnership, and for other purposes. 
 
 
1.Exclusion of contributions to capital of partnership 
(a)In generalSubsection (a) of section 118 of the Internal Revenue Code of 1986 is amended by inserting before the period at the end the following: , and, in the case of a partnership, gross income shall not include contributions to the capital of the partnership. 
(b)Basis of property contributed to partnershipSection 723 of such Code is amended— 
(1)by striking The basis of property and inserting the following: 
 
(a)In generalExcept as provided in subsection (b), the basis of property, and 
(2)by adding at the end the following new subsection: 
 
(b)Contributions to capital 
(1)Property other than moneyIf property other than money— 
(A)is acquired by a partnership as a contribution to capital, and  
(B)is not contributed by a partner as such, then the basis of such property shall be zero. 
(2)MoneyIf money— 
(A)is received by a partnership as a contribution to capital, and  
(B)is not contributed by a partner as such, then the basis of any property acquired with such money during the 12-month period beginning on the day the contribution is received shall be reduced by the amount of such contribution. The excess (if any) of the amount of such contribution over the amount of the reduction under the preceding sentence shall be applied to the reduction (as of the last day of the period specified in the preceding sentence) of the basis of any other property of the partnership. The particular properties to which the reductions required by this paragraph shall be allocated shall be determined under regulations prescribed by the Secretary.. 
(c)No increase in basis of partner’s interestSubparagraph (B) of section 705(a)(1) of such Code is amended by inserting (other than amounts excluded from gross income under section 118) after exempt from tax under this title.  
(d)Conforming amendmentThe heading for section 118 of such Code is amended by striking of a corporation and inserting of corporations and partnerships. 
(e)Effective dateThe amendments made by this section shall apply to contributions made after the date of the enactment of this Act.  
 
